Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining, based at least in part on a first model, an estimated position of the first apparatus; means for determining, based at least in part on a second model, an estimated direction for transmission of a packet to a second apparatus; means for determining, based at least in part on a third model, an estimated transmit power for transmission of the packet to the second apparatus; means for determining, using a neural network, a narrow beam based at least in part on the estimated position, the estimated direction, and the estimated transmit power; and means for transmitting the packet on the narrow beam to the second apparatus in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1 recite determining, based at least in part on a first model, an estimated position of the first wireless communication device; determining, based at least in part on a second model, an estimated direction for transmission of a packet to a second wireless communication device; determining, based at least in part on a third model, an estimated transmit power for transmission of the packet to the second wireless communication device; determining, using a neural network, a narrow beam based at least in part on the estimated position, the estimated direction, and the estimated transmit power; transmitting the packet on the narrow beam to the second wireless communication device. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because improve the functioning of a machine, or add any other meaningful or unique limitation.
Claim 1 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 2-12, are directly/indirectly depends from claim 1, thus agonizes the similar deficiency as claim 1.
The independent claim 13 recite determining, based at least in part on a first model, an estimated position of the first wireless communication device; determining, based at least in part on a second model, an estimated direction for transmission of a packet to a second wireless communication device; determining, based at least in part on a third model, an estimated transmit power for transmission of the packet to the second wireless communication device; determining, using a neural network, a narrow beam based at least in part on the estimated position, the estimated direction, and the estimated transmit power; transmitting the packet on the narrow beam to the second wireless communication device. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because improve the functioning of a machine, or add any other meaningful or unique limitation.
Claim 13 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 14-24, are directly/indirectly depends from claim 13, thus agonizes the similar deficiency as claim 13.
The independent claim 25 recite determining, based at least in part on a first model, an estimated position of the first wireless communication device; determining, based at least in part on a second model, an estimated direction for transmission of a packet to a second wireless communication device; determining, based at least in part on a third model, an estimated transmit power for transmission of the packet to the second wireless communication device; determining, using a neural network, a narrow beam based at least in part on the estimated position, the estimated direction, and the estimated transmit power; transmitting the packet on the narrow beam to the second wireless communication device. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because improve the functioning of a machine, or add any other meaningful or unique limitation.
Claim 25 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 26-27, are directly/indirectly depends from claim 25, thus agonizes the similar deficiency as claim 25.
The independent claim 28 recite means for determining, based at least in part on a first model, an estimated position of the first apparatus; means for determining, based at least in part on a second model, an estimated direction for transmission of a packet to a second apparatus; means for determining, based at least in part on a third model, an estimated transmit power for transmission of the packet to the second apparatus; means for determining, using a neural network, a narrow beam based at least in part on the estimated position, the estimated direction, and the estimated transmit power; and means for transmitting the packet on the narrow beam to the second apparatus. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because improve the functioning of a machine, or add any other meaningful or unique limitation.
Claim 28 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 29-30, are directly/indirectly depends from claim 28, thus agonizes the similar deficiency as claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray et al.  [US 20130285855] in view of Drewes et al. [EP 3664310].

As per claim 1, Dupray teaches:
A method of wireless communication performed by a first wireless communication device, (Abstract) comprising: 
determining, based at least in part on a first model, an estimated position of the first wireless communication device; (i.e. estimated position of the first mobile station; ¶ 0248: For each first order model, determine a probability of the first order model generating a location hypothesis whose location estimate contains the corresponding known mobile station location. To accomplish this, assume the coverage area is partitioned into partition areas A, wherein each partition area A is specified as the collection of coverage area locations such that for each location, the detected wireless transmissions between the network base stations and a target mobile station at the location can be straightforwardly equated with other locations of area A. For example, one such partition, P.sub.0, can be defined wherein each partition area A is specified in terms of three sets of base station identifiers, namely, (a) the base station identifiers of the base stations that can be both detected at each location of A and can detect a target mobile station at each location, (b) the identifiers for base stations that can detect a target mobile station at each location of A, but cannot be detected by the target mobile station, and (c) the identifiers for base stations that can be detected by a target mobile station at each location of A, but these base stations cannot detect the target mobile station.)
determining, based at least in part on a second model, an estimated direction for transmission of a packet to a second wireless communication device; (i.e. estimated direction for transmission of a CDMA packet to a second wireless communication device; ¶ 0204: For each mobile station 140 or BS 122 transmitted signal that is detected by a receiver group at a base or mobile station, ... The signal processing subsystem may utilize various wireless signal measurements of transmissions between a target mobile station 140 and a network of base stations 122, 152 and/or 148. Such measurements can be important in effectively estimating the location of mobile stations 140 in that it is well known that measurements .. can individually lead to gross errors in MS 140 location estimates)
determining, based at least in part on a third model, an estimated transmit power for transmission of the packet to the second wireless communication device; (i.e. estimated transmit power for transmission of the packet; ¶ 0234: that base station 122 power levels … may be determined empirically and/or by computationally simulating the power output of each base station 122 at a predetermined level.)
determining, using a neural network, a narrow beam based at least in part on the estimated position, the estimated direction, and the estimated transmit power; (i.e. using a neural network; ¶ 0267: an adaptive learning model, such as an artificial neural net or a genetic algorithm, wherein the FOM may be trained to recognize or associate each of a plurality of locations with a corresponding set of signal characteristics for communications between the target MS 140 (at the location) and the base stations 122. Moreover, typically such a FOM is expected to accurately interpolate/extrapolate target MS 140 location estimates from a set of signal characteristics from an unknown target MS 140 location. Models of this type are also referred to hereinafter variously as "artificial neural net models" or "neural net models" or "trainable models" or "learning models." Note that a related type of FOM 1224 is based on pattern recognition. These FOMs can recognize patterns in the signal characteristics of communications between the target MS 140 (at the location) and the base stations 122 and thereby estimate a location area of the target MS. However, such FOMs may not be trainable, 0376) and 
Dupray doesn’t teach explicitly transmitting the packet on the narrow beam to the second wireless communication device. However, Drewes teaches in an analogous art, that the transmitting the packet on the narrow beam to the second wireless communication device. (i.e. transmitting the packet on the narrow beam on beamforming process; ¶ 0060: As shown in FIG. 10, in accordance with certain aspects, co-located wireless devices may be grouped based on beamforming information including respective position information of wireless devices 804, 806, 808, 810, 812, 814, 816. For example, pairs of wireless devices may be grouped in case that a mutual distance between such pairs of wireless devices (e.g. between wireless devices 804 and 806) is determined to be below a pre-defined threshold value. In a different example, one or more wireless devices may be grouped in case that a maximum distance between a pair of said one or more wireless devices (e.g. between wireless devices 804, 810) is determined to be below a predefined threshold. Such determination may be performed e.g. by beamforming processor 714 of wireless device 802 based on beamforming information including position information and received from wireless devices 804, 806, 808, 810, 812, 814, 816. The determination may alternatively be performed by a beamforming processor 714 of a wireless device assuming a role of a beamforming master, which may process beamforming information received from wireless devices 804, 806, 808, 810, 812, 814, 816 to obtain control information to be transmitted to wireless device 802. As shown in FIG. 10, wireless device 802 may transmit (e.g. payload) data based on the determination using a same transmission configuration (a same transmit beam) for each group of wireless devices) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including transmitting the packet on the narrow beam to the second wireless communication device in order to provide a communication networks use device-to-device (D2D) communications to enable devices to communicate directly with each other.

As per claim 2, Dupray teaches:
The method of claim 1, wherein determining the estimated position comprises: determining the estimated position based at least in part on: one or more first parameters associated with the packet, and one or more second parameters associated with another packet received from the second wireless communication device. (i.e. confidence values; ¶ 0248: each of the position determining entities or techniques 1224 have default confidence values associated therewith, and these confidence values may be probabilities. More precisely, such probability confidence values can be determined as follows. Assume there is a partition of the coverage area into subareas, each subarea being denoted a "partition area." For each partition area, activate each first order model 1224 with historical location data in the Location Signature Data Base 1320 (FIG. 6), wherein the historical location data has been obtained from corresponding known mobile station locations in the partition area. For each first order model, determine a probability of the first order model generating a location hypothesis whose location estimate contains the corresponding known mobile station location. To accomplish this, assume the coverage area is partitioned into partition areas A, wherein each partition area A is specified as the collection of coverage area locations such that for each location, the detected wireless transmissions between the network base stations and a target mobile station at the location can be straightforwardly equated with other locations of area A.)

As per claim 3, Dupray teaches:
The method of claim 2, wherein the one or more first parameters comprise at least one of: beam position coordinates associated with the first wireless communication device, and global navigation satellite system (GNSS) coordinates associated with the first wireless communication device; and wherein the one or more second parameters comprise at least one of: beam position coordinates associated with the second wireless communication device, and GNSS coordinates associated with the second wireless communication device. (i.e. global navigation satellite system; ¶ 205-207)

As per claim 4, Dupray teaches:
The method of claim 1, wherein the first model comprises a regression model; and wherein determining the estimated position comprises: determining, using the regression model, a first set of coordinate fields for a first coordinate plane; and determining, using the regression model, a second set of coordinate fields for a second coordinate plane. (i.e. regression techniques; ¶ 266: wherein a statistical technique, such as regression techniques (e.g., least squares, partial least squares, principle decomposition), or e.g., Bollenger Bands (e.g., for computing minimum and maximum base station offsets)., 0045)5. The method of claim 4, wherein the first set of coordinate fields and the second set of coordinate fields are based at least in part on: beam position coordinates associated with the first wireless communication device, global navigation satellite system (GNSS) coordinates associated with the first wireless communication device; beam position coordinates associated with the second wireless communication device; and GNSS coordinates associated with the second wireless communication device. (i.e. global navigation satellite system coordinates; ¶ 205-207)

As per claim 6, Dupray teaches:
The method of claim 5, wherein determining the first set of coordinate fields comprises: determining a first beam coordinate field of the first set of coordinate fields based at least in part on a difference between a first beam position coordinate of the beam position coordinates associated with the first wireless communication device and an accumulated change for the first beam position coordinate; determining a second beam coordinate field of the first set of coordinate fields based at least in part on a difference between a second beam position coordinate of the beam position coordinates associated with the first wireless communication device and an accumulated change for the second beam position coordinate; determining a first GNSS coordinate field of the first set of coordinate fields based at least in part on a difference between a first GNSS coordinate of the GNSS coordinates associated with the first wireless communication device and an accumulated change for the first GNSS coordinate; and determining a second GNSS coordinate field of the first set of coordinate fields based at least in part on a difference between a second GNSS coordinate of the GNSS coordinates associated with the first wireless communication device and an accumulated change for the second GNSS coordinate. (i.e. global navigation satellite system coordinates; ¶ 205-207)

As per claim 7, Dupray teaches:
The method of claim 4, further comprising: determining an estimated error for each coordinate field of the first set of coordinate fields, and determining a confidence value for each estimated error. (i.e. confidence value; ¶ 223: other definitions of confidence values are within the scope of the wireless location capabilities disclosed herein that may be more general than probabilities, and/or that have different ranges other than [0, 1]. For example, one such alternative is that each such confidence value is in the range -1.0 to 1.0, wherein the larger the value, the greater the perceived likelihood that the target MS 140 is in (or at) a corresponding MS location estimate of the location hypothesis to which the confidence value applies. As an aside, note that a location hypothesis may have more than one MS location estimate (as will be discussed in detail below) and the confidence value will typically only correspond or apply to one of the MS location estimates in the location hypothesis. Further, values for the confidence value field may be interpreted as: (a) -1.0 means that the target MS 140 is NOT in such a corresponding MS area estimate of the location hypothesis area, (b) 0 means that it is unknown as to the likelihood of whether the MS 140 in the corresponding MS area estimate, and (c) +1.0 means that the MS 140 is perceived to positively be in the corresponding MS area estimate)

As per claim 8, Dupray teaches:
The method of claim 7, wherein determining the confidence value for each estimated error comprises: determining, for a first coordinate field of the first set of coordinate fields: that a first confidence value is 0 if an estimated error for the first coordinate field satisfies a first threshold, or that the first confidence value is 1 if the estimated error for the first coordinate field does not satisfy the first threshold; and determining, for a second coordinate field of the first set of coordinate fields: that a second confidence value is 0 if an estimated error for the second coordinate field satisfies a second threshold, or that the second confidence value is 1 if the estimated error for the second coordinate field does not satisfy the second threshold. (i.e. confidence value; ¶ 223: one such alternative is that each such confidence value is in the range -1.0 to 1.0, wherein the larger the value, the greater the perceived likelihood that the target MS 140 is in (or at) a corresponding MS location estimate of the location hypothesis to which the confidence value applies. As an aside, note that a location hypothesis may have more than one MS location estimate (as will be discussed in detail below) and the confidence value will typically only correspond or apply to one of the MS location estimates in the location hypothesis. Further, values for the confidence value field may be interpreted as: (a) -1.0 means that the target MS 140 is NOT in such a corresponding MS area estimate of the location hypothesis area, (b) 0 means that it is unknown as to the likelihood of whether the MS 140 in the corresponding MS area estimate)

As per claim 9, Dupray teaches:
The method of claim 4, wherein determining the estimated position comprises: determining, as the estimated position: a first beam number based at least in part on the first set of coordinate fields; and a second beam number based at least in part on the second set of coordinate fields. (i.e. coordinate fields; ¶ 348)

As per claim 10, Dupray teaches:
The method of claim 1, wherein determining the estimated direction for transmission of the packet to the second wireless communication device comprises: determining the estimated direction as a three-dimensional vector that is based at least in part on: a first set of coordinate fields in a first plane associated with the estimated position of the first wireless communication device, and a second set of coordinate fields in a second plane associated with the estimated position of the first wireless communication device. (i.e. three-dimensional; ¶ 348, 366)

As per claim 11, Dupray teaches:
The method of claim 1, wherein the third model comprises a linear regression model; and wherein determining the estimated transmit power for transmission of the packet to the second wireless communication device comprises: determining a first transmit power component in a first plane associated with the estimated position of the first wireless communication device; determining a second transmit power component in a second plane associated with the estimated position of the first wireless communication device; and determining, using the linear regression model, the estimated transmit power based at least in part on the first transmit power component and the second transmit power component. (i.e. using the linear regression model, the estimated transmit power; ¶ 0234, 0266)

As per claim 12, Dupray teaches:
The method of claim 1, wherein the neural network is a generative adversarial network; and wherein determining the narrow beam comprises: clubbing the estimated position, the estimated direction, and the estimated transmit power to generate an input to the generative adversarial network; and processing the input using the generative adversarial network to determine narrow beam. (i.e. using neural network for the estimated position, the estimated direction, and the estimated transmit power to generate the network; ¶ 0267, 0376)

Claims 13-24 are the apparatus claims corresponding to method claims 1-12 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 25-27 are the non-transitory computer-readable medium claims corresponding to method claims 1, 10-11 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 28-30 are the apparatus claims corresponding to method claims 1, 10-11 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 10812125 teaches: 
A communication device includes an evaluator configured to evaluate one or more criteria, wherein a first criterion of the one or more criteria includes detecting an object, a determiner configured to determine one or more beam pairs from a plurality of potential beam pairs to use in communications with a second device based on the evaluation of the one or more criteria and transmit an indication of one or more partner-side beams of a selected beam pair of the one or more beam pairs to the second device, and a beam controller configured to adjust an antenna to communicate with the second device via a device-side beam of the selected beam pair. 

US 10517061 teaches:
Techniques for improving enhanced cell identification (E-CID) positioning are provided. An example of a method for determining a location of a mobile device according to the disclosure includes generating a plurality of receive beams with a mobile device, receiving, with one or more of the plurality of receive beams, a radio beam transmitted from a base station, such that the radio beam includes a beam identification value, and determining a measurement quantity for the radio beam for each of the one or more of the plurality of receive beams.


Ali, Anum, et al. "Leveraging sensing at the infrastructure for mmWave communication." IEEE Communications Magazine 58.7 (2020): 84-89.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641